Citation Nr: 0740040	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy left lower extremity to include as secondary to 
diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy right lower extremity to include as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of entitlement 
to service connection for peripheral neuropathy in both the 
left and right lower extremities as secondary to the service 
connected disability of diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has peripheral 
neuropathy in both lower extremities, secondary to his 
service-connected diabetes mellitus.

In August 2005, the veteran underwent a VA examination in 
which he was found to have "possible" peripheral 
neuropathy, without typical clinical findings associated with 
diabetic neuropathy.  The examiner noted that, approximately 
one year after being diagnosed with diabetes mellitus, he 
underwent significant back surgery and experienced 
complications of bilateral lower extremity deep vein 
thrombosis.  The examiner found that the symptoms described 
by the veteran less likely caused by diabetes, and were more 
consistent with radiculopathy.  This is consistent with a 
previous VA medical opinion offered in December 2003.

Recently, the veteran's representative submitted additional 
evidence in the form of medical records from the Mayo Clinic.  
In a June 2007 letter, one private physician, Dr. Yudell, 
noted that he believed that the veteran had small fiber 
neuropathy related to his diabetes.  The physician noted that 
an electromyogram had been negative, but that this test only 
identifies abnormalities in large nerve fibers.

Although Dr. Yudell concluded that the veteran might have 
small fiber neuropathy secondary to diabetes, accompanying 
clinical records contain notes indicating that the etiology 
of his lower extremity complaints was unclear.  In light of 
the conflicting evidence, the Board finds that an additional 
VA neurological examination is warranted to attempt to 
clarify the nature and etiology of his lower extremity 
complaints.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify any additional VA and non-VA 
health care providers that have treated 
him since service for the claimed 
peripheral neuropathy.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  Afforded a VA neurological 
examination to determine if he has any 
peripheral neuropathy in either lower 
extremity that is related to his diabetes 
mellitus.  The claims folder must be made 
available to the examiner for review, and 
a notation to that effect should be 
indicated in the record.  All appropriate 
testing should be undertaken in 
connection with the examination, and all 
pathology found in the lower extremities 
should be diagnosed.  The examiner should 
opine whether it is at least as likely as 
not that any neuropathy found to be 
present is either related to his service-
connected disability.  The examiner 
should discuss any pertinent medical 
opinions that have been previously 
offered regarding the etiology of the 
veteran's lower extremity complaints, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.

3.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran.  
The appropriate time within which to 
respond should provided.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



